Citation Nr: 1447605	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  98-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent on an extraschedular basis for service-connected low back disability for the time period from March 4, 1997 through October 19, 2004,.

2.  Entitlement to an initial rating in excess of 20 percent on an extraschedular basis for service-connected low back disability for the time period from October 20, 1997 through April 11, 2012.

3.  Entitlement to a rating in excess of 40 percent for service-connected low back disability for the time period beginning April 12, 2012.

4.  Entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the left lower extremity.

6.  Entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the right lower extremity.

7.  Entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the left lower extremity

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities for the time period from March 4, 1997 through April 11, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2005, November 2012, and September 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The October 2005 rating decision granted the Veteran's claim for service connection for chronic lumbar strain, and assigned a 10 percent evaluation, effective March 4, 1997, and a 20 percent evaluation, effective October 20, 2004.  The Veteran disagreed with the assigned ratings.  These two issues of entitlement to higher initial evaluations for the Veteran's low back disability were remanded by the Board in June 2008.  By decision dated in April 2009, the Board denied the claims.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  By decision dated February 2011, the Court affirmed the determination with respect to the schedular evaluations assigned, but vacated the portion of the Board's decision which found that referral for extraschedular consideration was not warranted.  In December 2011 the Board remanded the issues of entitlement to an initial rating in excess of 10 percent on an extraschedular basis for chronic lumbar strain for the time period from March 4, 1997 through October 19, 2004, and entitlement to an initial rating in excess of 20 percent on an extraschedular basis for chronic lumbar strain for the time period from October 20, 1997, for additional development.

The November 2012 rating decision recharacterized the service-connected low back disability as arthritis of the lumbosacral spine with intervertebral disc syndrome, and granted an increased schedular rating of 40 percent for the Veteran's service-connected low back disability, effective April 12, 2012, and granted separate service connection for right lower extremity sensory neuropathy and left lower extremity sensory neuropathy.  A 10 percent rating was assigned for each lower extremity, effective April 12, 2012.  The Veteran disagreed with the effective dates and ratings assigned for the sensory neuropathy of the lower extremities.  He also expressed disagreement with the 40 percent rating assigned for the service-connected low back disability. 

The September 2014 rating decision granted TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), effective April 12, 2012.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has argued that he is unemployable because of his service-connected low back disability, and has made this argument prior to the effective date of the award of TDIU, April 12, 2012.  At the September 2001 VA examination, the Veteran asserted that he was unemployable due to his back, and has been unemployable due to his back since 1990.  As such, the issue of entitlement to TDIU prior to April 12, 2012 is currently before the Board.  The earliest date available for the Veteran to be awarded TDIU is the date service connection for his low back disability became effective, or March 4, 1997.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent on an extraschedular basis for service-connected low back disability for the time period from March 4, 1997 through October 19, 2004, entitlement to an initial rating in excess of 20 percent on an extraschedular basis for chronic lumbar strain for the time period from October 20, 1997 through April 11, 2012, entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012, entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the right lower extremity, entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the left lower extremity, entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the right lower extremity, entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the left lower extremity, and entitlement to TDIU from March 4, 1997 through April 12, 2012 are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

With respect to the Veteran's claims for higher initial ratings on an extraschedular basis for his service-connected low back disability, rated as 10 percent disabling from March 4, 1997 through October 19, 2004 and as 20 percent disabling from October 20, 2004 through April 11, 2012, the Board notes that the December 2011 remand instructed the AOJ to obtain certain private treatment records from Dr. Newell, to schedule the Veteran for a VA examination to determine the severity of his back disability, and then to review the evidence and determine if the Veteran's claims may be granted and if not, issue a supplemental statement of the case and provide the Veteran an opportunity to respond, and thereafter return the case to the Board.  The Board notes that although the record contains the private treatment records from Dr. Newell, a VA examination was conducted in April 2012 (and addendum opinion was obtained in June 2012) and referral for extraschedular consideration was accomplished, the AOJ did not readjudicate the issues of entitlement to an initial rating in excess of 10 percent on an extraschedular basis for service-connected low back disability for the time period from March 4, 1997 through October 19, 2004, and entitlement to an initial rating in excess of 20 percent on an extraschedular basis for service-connected low back disability for the time period from October 20, 2004 through April 11, 2012.  No supplemental statement of the case was issued.  Therefore, the AOJ did not accomplish the objectives set forth in the December 2011 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claims must therefore be remanded.

As noted above, a November 2012 rating decision granted an increased rating of 40 percent for the Veteran's service-connected low back disability, effective April 12, 2012.  In a statement received in July 2013, the Veteran, through his representative, disagreed with the 40 percent rating assigned.  Thus the Veteran filed a timely notice of disagreement with respect to the 40 percent rating assigned from April 12, 2012.  The Board notes that this issue was not already on appeal to the Board because in the February 2011 Memorandum Decision, the Court affirmed the Board's denial of a schedular rating in excess of 20 percent for chronic lumbar strain for the time period beginning October 20, 2004.  As such, that decision is final and the subsequent grant of an increased schedular rating of 40 percent for the service-connected low back disability effective April 12, 2012, by the RO in the November 2012 rating decision, is outside the scope of the Board's December 2011 remand and must be appealed separately, which, as noted above, the Veteran has begun to do.  To date, the RO has not issued a statement of the case regarding this issue.   

Accordingly, the Board is required to remand the issue of entitlement to a rating in excess of 40 percent for service-connected low back disability, for the time period beginning April 12, 2012, to the AOJ for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

With respect to the Veteran's claims for earlier effective dates for the separate 10 percent ratings for right and left lower extremity sensory neuropathy, the Board notes that in a September 2013 statement submitted as part of the substantive appeal for the statement of the case denying an earlier effective date for the separate 10 percent ratings for sensory neuropathy of the lower extremities, the Veteran, through his representative, argues that a remand is required in order to obtain a medical opinion as to whether the Veteran's complaints of tingling and numbness prior to the April 12, 2012 diagnosis of sensory neuropathy was evidence of such diagnosis.  Therefore, the Board will remand the claims to obtain such an opinion.  Chotta v. Peake, 22 Vet. App. 80 (2008).

The Board notes that the medical evidence is unclear with regard to the effect of the Veteran's service-connected back disability on his employability for the time period from March 4, 1997 through April 11, 2012.  Specifically, the Board notes that the April 2012 VA examiner opined that, after reviewing the medical records, taking a history and performing a physical examination, the severe degenerative arthritis of the lumbar spine is "more than likely prohibitive against the Veteran acquiring or maintaining gainful employment."  When asked to clarify whether the Veteran's back disability has caused marked interference with employability and to provide specific time periods if possible, the examiner opined (in a June 2012 addendum) that the severity of the radiographs dated March 2000 indicate that "it was likely in that year that the Veteran would at least as likely as not have his low back condition interfere with his being able to maintain or obtain employment."  However, the examiner stated that "prior to the year 2000 . . . it would not be accurate or appropriate to state that the Veteran could not have worked or have obtained work due to his low back condition."  

The Board finds that the examiner did not answer the question in the Board's December 2011 remand.  The December 2011 remand requested the examiner to address whether the Veteran's chronic lumbar strain has had marked interference with his employment.  Importantly, the issues on appeal refer to time periods in the past, and the examiner was requested to address that aspect of the appeal.  However, instead, in the April 2012 opinion report, the examiner opined that the back disability is more than likely prohibitive against the Veteran finding and maintaining employment; this appears to be a current finding, as it is stated in the present tense.  Moreover, when asked to clarify the opinion, the examiner parsed out time periods -- prior to March 2000 and beginning March 2000, but changed the premise to be either that the severity of the March 2000 radiographs indicate that Veteran's back disability would "interfere with his being able to maintain or obtain employment" or that prior to March 2000 there is no evidence that the back disability could have prevented him from working or obtaining work.  Neither is the standard requested by the Board in the December 2011 remand, and neither serves to clarify the time period in which the examiner finds the Veteran to have had marked interference with employment or to be unemployable due to his service-connected back disability.  As such, a remand is necessary to obtain clarification in this regard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of entitlement to a rating in excess of 40 percent for arthritis of the lumbosacral spine with intervertebral disc syndrome for the time period beginning April 12, 2012.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on this issue, should it be returned to the Board for appellate action.

2.  Issue a supplemental statement of the case on the issues of entitlement to an initial rating in excess of 10 percent on an extraschedular basis for service-connected low back disability for the time period from March 4, 1997 through October 19, 2004, and entitlement to an initial rating in excess of 20 percent on an extraschedular basis for service-connected low back disability for the time period from October 20, 2004 through April 11, 2012.  The Veteran should be afforded the appropriate period to respond.  

3.  Then return the claims file to the VA examiner who conducted the April 2012 VA examination and provided the June 2012 VA addendum opinion, if available, and request that she review the claims file.

(a.) The examiner should clarify whether, in the June 2012 addendum opinion, she was trying to convey that it is at least as likely as not that the radiographs from March 2000 are so severe that in that year the Veteran's service-connected back disability would prevent him from being able to secure or maintain employment; or

(b.) Whether the June 2012 addendum opinion was meant to convey that it is at least as likely as not that the radiographs from March 2000 are so severe that in that year the Veteran's service-connected back disability would cause marked interference with employment.

(c.) The examiner should also provide an opinion as to whether the Veteran's complaints of numbness and radicular pain prior to the diagnosis of sensory neuropathy in April 12, 2012 at least as likely as not represent a diagnosis of neurological impairment of the lower extremities related to the service-connected lumbar strain.  

In rendering this opinion, the examiner should consider the following medical evidence:  a March 2000 VA treatment record which notes the Veteran's complaints of low back pain with radicular pain down the right lower extremity, objective findings included the radicular pain on the right, 1+ reflexes on the right and positive straight leg raise test on the right; the October 2004 VA examination report which notes the Veteran's complaints of low back pain which radiates to just above the knee when sitting or standing more than 30 minutes, straight leg testing was negative, sensory examination was normal, deep tendon reflexes were 1+, muscle strength was full and there was no atrophy; a January 2007 VA examination report which notes the Veteran's complaints of back pain with occasional pain in the hips and off and on numbness in the legs; sensory examination was normal, straight leg raise testing was negative, motor function was normal, reflexes were normal, and there was no atrophy; private treatment records show no neurological complaints or findings of neurological impairment.  

Rationale must be provided for all opinions proffered.

4.  If the VA examiner who conducted the April 2012 VA examination, and provided the June 2012 VA addendum opinion, is not available, forward the claims folder to an appropriate substitute clinician for review and request:

A. Whether it is at least as likely as not that at any time during the period from March 4, 1997 through April 11, 2012 service-connected disability(ies) resulted in functional impairment which precluded substantially gainful employment consistent with the Veteran's educational and occupational experience, and/or produced marked interference with employability, and specify the dates of unemployability and/or marked interference with employment.

B. Provide the opinion requested in "(c.)" of paragraph "3." above.

Rationale must be provided for all opinions proffered.

5.  Thereafter, readjudicate the issues of entitlement to an effective date earlier than April 12, 2012 for the assignment of a separate 10 percent rating for sensory neuropathy of the right lower extremity, entitlement to an effective date earlier than April 12, 2012 for the assignment of a separate 10 percent rating for sensory neuropathy of the left lower extremity, entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the right lower extremity, entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the left lower extremity, and entitlement to TDIU for the time period from March 4, 1997 through April 11, 2012.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


